Exhibit 99.2 Unaudited Pro Forma Combined Financial Data On July 18, 2012, Mission Broadcasting, Inc. (“Mission” or the “Company”) entered into an asset purchase agreement with Newport Television LLC and Newport Television License LLC (collectively, “Newport”) to acquire two television stations and associated digital sub-channels in Little Rock, Arkansas for total consideration of $60.0 million in cash (the “Acquisition”). In connection with the Acquisition, Mission secured commitments for $139.0 million in new senior secured credit facilities comprised of $104.0 million in term loans due 2019 and $35.0 million in revolving credit due December 2017 (the “New Senior Secured Credit Facility”). The Company will use the proceeds of these loans to finance the Acquisition, as well as for retirement of debt outstanding under the Company’s existing senior secured credit facilities (the “Existing Senior Secured Credit Facilities”). The Acquisition and issuance of additional amounts to finance the Acquisition under the New Senior Secured Credit Facility are collectively known as the “Transactions.” The unaudited pro forma combined statements of operations and other financial data give effect to the Transactions as if they had occurred on January 1, 2011. The unaudited pro forma combined balance sheet data gives effect to the Transactions as if they had occurred on September 30, 2012. The unaudited pro forma combined financial data should be read in conjunction with the audited financial statements filed in the Annual Report on Form 10-K on March 30, 2012 and the unaudited financial statements filed in the Quarterly Report on Form 10-Q on November 8, 2012 by Mission and the audited and unaudited financial statements of the Newport Assets filed with the Securities and Exchange Commission. The unaudited pro forma combined financial data do not purport to represent what the Company’s results of operations, balance sheet data or financial information would have been if the Transactions had occurred as of the dates indicated, or what such results will be for any future periods. The unaudited pro forma combined financial data are based on certain assumptions, which are described in the accompanying notes and which management believes are reasonable. MISSION BROADCASTING, INC. UNAUDITED PRO FORMA COMBINED BALANCE SHEET AS OF SEPTEMBER 30, 2012 (in thousands) Historical Pro Forma Adjustments Mission Newport Assets Financing Arrangements Acquisition of Newport Assets Pro Forma Combined Assets Current assets: Cash and cash equivalents $ - (h) (i) ) (a) Accounts receivable, net - ) (b) Current portion of broadcast rights - - Due from Nexstar - - - Prepaid expenses and other current assets 74 - - Total current assets ) Property and equipment, net - (c) Broadcast rights - - Goodwill - (d) FCC licenses - (e) Other intangible assets, net - (f) Other noncurrent assets, net 7 (i) ) (a) Total assets $ ) Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Current portion of debt $ - (j) - Current portion of broadcast rights payable - - Accounts payable - ) (b) Accrued expenses - ) (b) Taxes payable 69 - - - 69 Interest payable - - - Deferred revenue - - - Total current liabilities ) Debt - (h) - Broadcast rights payable - - Deferred tax liabilities - - - Deferred revenue - - - Deferred gain on sale of assets - - - Other liabilities - - - Total liabilities ) Commitments and contingencies Shareholders' deficit: Common stock 1 - - - 1 Subscription receivable (1
